Opinion by
Henderson, J.,
This is a scire facias sur recognizance of bail. The recognizance is in the usual form. Its execution by the defendant is not denied nor the averment that the forfeiture was regularly taken and entered of record on default of the recognizors. The record shows an acknowledgment before the clerk of the courts. A plea of nul tiel record would not avail the defendant and by this test his liability must be determined. The proposition contained in the affidavit of defense is to impeach the record by parol evidence, This cannot be done, It is un*112necessary to cite authorities in support of the rule that a record imports absolute verity and cannot be contradicted by parol evidence.
A recognizance is a debt of record in the nature of a conditional judgment. By a forfeiture regularly entered of record the liability of the recognizors becomes absolute: Respublica v. Cobbett, 3 Dall. 467.
“ The entry of the forfeiture of the recognizance stands for proof of all the steps necessary to complete the forfeiture: ” Fox, Admr., v. Commonwealth, 81* Pa. 511; Everything is pi-esumed to be correctly done in courts of justice. The defendant cannot be heard in his offer to attack the record by showing that the recognizance was not regularly acknowledged: Furst & McCormick v. Ayers, 2 W. N. C. 722.
In thus disposing of the case we need not consider the extended argument bearing upon the authority of the deputy clerk to take the acknowledgment of a recognizance.
The judgment is affirmed.